IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 3, 2009
                                     No. 08-60377
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

KENNY F EDMONSON

                                                   Plaintiff-Appellant

v.

TOM S LEE; DAVID BRAMLETTE, III; WILLIAM H BARBOUR, JR; WALTER
J GEX, III; DAN M RUSSELL, JR; SUL OZERDEN; DANIEL P JORDAN, III;
KEITH STARRETT; LOUIS GUIROLA, JR; HENRY T WINGATE; JUDGE
JOHN M ROPER; JAMES C SUMNER; ROBERT H WALKER; JUDGE
MICHAEL T PARKER; JUDGE LINDA R ANDERSON

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CV-149


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Kenny F. Edmonson appeals the dismissal of his 42 U.S.C. § 1983
complaint against the judges of the Southern District of Mississippi. The district
court dismissed his suit as frivolous and certified that his appeal was not taken
in good faith. Edmonson challenges the district court’s certification decision


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60377

pursuant to Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997), and he requests
that this court grant him authorization to proceed IFP on appeal.
      Edmonson reiterates his claims concerning a conspiracy by the judges of
the Southern District of Mississippi to deny him his constitutional rights by
dismissing his complaints. His claims are unavailing because they are based on
no more than his own conclusory allegations. See Babb v. Dorman, 33 F.3d 472,
476 (5th Cir. 1994).     Edmonson has failed to show that he will raise a
nonfrivolous appellate claim. See Baugh, 117 F.3d at 202; Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983). Consequently, his motion to proceed IFP on
appeal is denied, and this appeal is dismissed as frivolous. See 5 TH C IR. R.
42.2; Baugh, 117 F.3d at 202 n.24.
      The dismissal of this appeal as frivolous counts as a strike for purposes of
28 U.S.C. § 1915(g), as does the district court’s dismissal of Edmonson’s suit as
frivolous. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Edmonson also earned strikes in previous suits. See Edmonson v. McMilllin, No.
3:06-CV-693 (S.D. Miss. May 9, 2008); Edmonson v. Ishee, et al, No. 2:07-CV-46
(S.D. Miss. Dec. 18, 2007). Because Edmonson now has accumulated at least
three strikes, he is barred from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP     MOTION         DENIED;         APPEAL         DISM ISSED         AS
FRIVOLOUS; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        2